[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Doreen G. O'Brien, was injured in an automobile accident on September 19, 1991, when her vehicle was in collision with a car driven by the defendant Mary C. Froehlich, and by the defendant Shawmut Bank and leased to Ms. Froehlich. The defendants have been defaulted and the matter is now before the court on a hearing in damages.
As a result of the accident, the plaintiff sustained a cervical strain, a lumbosacral strain, and a severe shock to her nervous system. The plaintiff was treated by Dr. Steven Resnick from September 21, 1991 to June 23, 1992. His bill for services is $2,723.00. Dr. Resnick assessed the plaintiff's permanent disability as 3% of the whole person. His diagnosis is as follows:
    Given the period of time, amount of treatment and determination to follow through with her prescribed home exercises, as well as involvement in her own physical development, I have no reason to believe that any further CT Page 519 recovery can be expected. The patient will continue to experience frequent periods of pain which will influence her physical activity. I believe that periodically she will have episodes requiring her to return for a number of chiropractic adjustments. I believe, and research has shown, that cases such as this where loss of the normal cervical lordotic curve occurs, further degeneration occurs in time, producing further disability.
Based upon the evidence, the Court finds that fair, just and reasonable damages are $17,723.00.
Judgment may enter accordingly with costs.
PICKETT, J.